J-A06042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KENNETH R. ARNOLD                          :
                                               :
                       Appellant               :   No. 134 WDA 2020

            Appeal from the PCRA Order Entered December 17, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0009040-2001


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                               FILED: MAY 7, 2021

        Kenneth R. Arnold (“Appellant”) appeals, pro se, from the order entered

in the Allegheny County Court of Common Pleas, dismissing his “Motion to

Open and Vacate Order/Sentence Pursuant to 42 Pa.C.S. § 5505” as an

untimely petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1

Appellant seeks relief from the judgment of sentence of two consecutive terms

of life imprisonment imposed following his conviction of two counts of first-

degree murder.2 On appeal, he contends the PCRA court erred in dismissing

his petition as untimely filed when he demonstrated an exception to the timing

requirements. We affirm.


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   18 Pa.C.S. 2502(a).
J-A06042-21



     The facts underlying Appellant’s conviction were summarized by this

Court on direct appeal:

            This case arises out of a shooting that occurred on May 20,
     2001, outside of the A-Plus Mini Mart, located on Centre Avenue
     in Pittsburgh. Eric Wilson (“Wilson”) drove [Appellant] to the A-
     Plus in a Chevrolet Cavalier. Wilson parked the vehicle and got
     out to go into the store. While Wilson was walking away from the
     vehicle, he heard a noise coming from the direction of the vehicle.
     When Wilson turned around, he observed smoke coming from the
     vehicle. Wilson and [Appellant] then looked under the hood of the
     vehicle to determine the source of the smoke.

           While Wilson and [Appellant] were investigating the problem
     with Wilson’s vehicle, a Chevrolet Malibu arrived. Alonzo Bowles
     (“Bowles”), Travis Jemison (“Jemison”) and Darrell Henderson
     (“Henderson”) were in the blue Malibu. Henderson left the Malibu
     vehicle and walked to the side of the A-Plus building to urinate.
     Shortly thereafter, Wilson also walked to the side of the building
     to urinate. While Wilson was on the side of the building,
     [Appellant] approached the Malibu and fired several shots into the
     Malibu vehicle, killing Bowles and Jemison.            Thereafter,
     [Appellant] fled the scene. Wilson returned to his vehicle and
     observed Bowles and Jemison lying shot in the Malibu vehicle.
     Wilson attempted to give aid to Bowles and Jemison before leaving
     the scene.

           Later that morning, [Appellant] appeared at the residence
     of Thomas Harris (“Harris”) and requested a ride home. During
     the car ride, [Appellant] admitted to Harris that he had shot
     Bowles at the A-Plus because he believed that Bowles was
     reaching for a gun. Then, between the hours of 4:00 a.m. and
     6:00 a.m., [Appellant] went to the residence of John Lee (“Lee”),
     where [Appellant] admitted to shooting Bowles and Jemison.
     [Appellant] explained to Lee that [Appellant] had previously
     attempted to rob Bowles and had shot Bowles in the process of
     the prior robbery. Consequently, [Appellant] believed that Bowles
     was going to shoot him in retaliation.

           While investigating the scene, police recovered from the
     Malibu several nine millimeter cartridge casings, a cell phone and
     a spent bullet. After receiving information that Wilson’s Chevrolet
     Cavalier may have been involved in the shooting, the police


                                    -2-
J-A06042-21


       secured a search warrant for Wilson’s vehicle. Upon a search of
       the vehicle, the police discovered spent casings, bullets and gun
       powder. The police concluded that the spent shell casings and
       bullets recovered from the victims, the Malibu and the Cavalier
       were all fired from the same gun.

Commonwealth v. Arnold, 332 WDA 2005 (unpub. memo. at 1-3) (Pa.

Super. Apr. 30, 2007), appeal denied, 241 WAL 2007 (Pa. Dec. 14, 2007).

       Appellant was arrested and charged with two counts of criminal

homicide. On September 21, 2004, a jury found Appellant guilty of two counts

of first-degree murder. The trial court sentenced him that same day to two,

consecutive terms of life imprisonment.          This Court affirmed the judgment of

sentence on direct appeal, and, on December 14, 2007, the Pennsylvania

Supreme Court denied Appellant’s petition for allocatur review. See Arnold,

332 WDA 2005, appeal denied, 241 WAL 2007. Appellant did not seek review

before the United States Supreme Court.

       On May 30, 2008, Appellant filed his first PCRA petition, pro se, asserting

the ineffective assistance of trial counsel.        See Appellant’s Motion for Post

Conviction Relief, 5/30/08, at 2-3. Counsel was appointed, but subsequently

filed a petition to withdraw and Turner/Finley3 “no merit” letter.               On

December 15, 2008, the PCRA court granted counsel’s petition to withdraw

and issued Appellant notice of its intent to dismiss the petition without

conducting an evidentiary hearing. In response, Appellant filed an amended


____________________________________________


3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-A06042-21



petition, pro se, on January 8, 2009. The PCRA court dismissed the petition

on March 31, 2009, and Appellant did not appeal that order.

       Thereafter, on June 18, 2013, Appellant filed a second pro se PCRA

petition, challenging the legality of his sentence of life imprisonment. See

Motion for Post Conviction Collateral Relief, 6/18/13, at 3, and appx. 2-5. The

PCRA court dismissed that petition on August 19, 2013, and Appellant did not

file an appeal.

       On July 29, 2019, Appellant filed the present petition, which he titled

“Motion to Open and Vacate Order/Sentence Pursuant to 42 Pa.C.S. § 5505.”4

Appellant asserted the assistant district attorney who prosecuted him (ADA

Lisa Pellegrini) “withheld and concealed evidence” demonstrating that two

Commonwealth witnesses testified falsely. See Motion to Open and Vacate

Order/Sentence Pursuant to 42 Pa.C.S. § 5505 (PCRA Petition), 7/29/19, at

2. He argued the PCRA court had jurisdiction to “open or vacate” his sentence

after 30 days because of fraud.           See id. at 1, citing Commonwealth v.

Walters, 814 A.2d 253, 256 (Pa. Super. 2002) (“It is also well-established

that where a showing of fraud or another circumstance so grave or compelling

as to constitute extraordinary causes justifying intervention by the court, then


____________________________________________


4 Section 5505 provides: “Except as otherwise provided or prescribed by law,
a court upon notice to the parties may modify or rescind any order within 30
days after its entry, notwithstanding the prior termination of any term of court,
if no appeal from such order has been taken or allowed.” 42 Pa.C.S. § 5505.




                                           -4-
J-A06042-21



a court may open or vacate its order after the 30-day period has expired.”)

(citation and punctuation omitted).

        The PCRA court construed the filing to be a serial, untimely PCRA

petition.5 See 42 Pa.C.S. § 9542 (“[The PCRA] shall be the sole means of

obtaining collateral relief and encompasses all other common law and

statutory remedies for the same purpose that exist when this subchapter takes

effect, including habeas corpus and coram nobis.”); Commonwealth v.

Wyatt, 115 A.3d 876, 879 (Pa. Super. 2015) (“[I]f the PCRA offers a remedy

for an appellant’s claim, it is the sole avenue of relief and the PCRA time

limitations apply.”).     Accordingly, on September 19, 2019, and October 2,

2019, the PCRA court provided notice of its intent to dismiss the petition

without first conducting an evidentiary hearing pursuant to Pa.R.Crim.P. 907.6

        Appellant filed a response to the court’s Rule 907 notice, in which he

argued his claim satisfied the governmental interference exception to the

PCRA’s timing requirements. See Response to Notice to Dismiss 5505 Motion,

12/18/19, at 2-3, citing 42 Pa.C.S. § 9545(b)(1)(i). However, that same day,




____________________________________________


5   Appellant does not dispute this finding.

6   The record is unclear why the PCRA court issued two Rule 907 notices.




                                           -5-
J-A06042-21



the PCRA court filed an order dismissing Appellant’s petition as untimely filed.7

This appeal follows.8

       Appellant’s pro se brief lists five issues for our review:

       1. Whether the [PCRA] Court erred in denying [A]ppellant[’]s
          P.C.R.A. 5505 Petition as untimely filed?



____________________________________________


7 The PCRA court’s dismissal order is dated one day earlier, December 17,
2019. Thus, it appears Appellant’s response to the Rule 907 notice was filed
the day after the court dismissed his petition. Nevertheless, Appellant’s
response is dated October 14, 2019, and the PCRA court indicated in its
dismissal order that Appellant had filed a response to its Rule 907 Notice. See
Order, 12/18/19.

8 Appellant’s notice of appeal was docketed on January 23, 2020. Because
the PCRA court dismissed Appellant’s petition on December 18, 2019, his
notice of appeal appears to be untimely. See Pa.R.A.P. 903 (notice of appeal
“shall be filed within 30 days after the entry of the order from which the appeal
is taken”).     Nevertheless, we note that Appellant is incarcerated, and
proceeding pro se. “Pursuant to the prisoner mailbox rule, we deem a
document filed on the day it is placed in the hands of prison authorities for
mailing.” Commonwealth v. Patterson, 931 A.2d 710, 714 (Pa. Super.
2007). In Patterson, this Court declined to quash an appeal as untimely
despite the fact the record was “bereft” of evidence “definitely noting the date
of mailing.” Id. We find the same is true here. Appellant’s notice of appeal
was due Friday, January 17, 2020. Although it was not docketed until
Thursday, January 23rd, it is dated January 16th and Monday, January 20th
was a legal holiday. Thus, we conclude “it is likely that Appellant’s mailed his
notice of appeal on or before” the due date, and we decline to quash the
appeal as untimely. See id.

       Similarly, Appellant’s court-ordered Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal was docketed one day late. The
court entered the Rule 1925 order on February 3, 2020, and directed Appellant
to file a statement within 21 days. Appellant’s Rule 1925(b) statement was
docketed on February 25, 2020. Nevertheless, pursuant to the prisoner
mailbox rule, we conclude it must have been placed in the mail prior to the
February 24th due date. Thus, we consider it to have been timely filed.

                                           -6-
J-A06042-21


      2. Whether the Commonwealth’s prosecuting attorney impeded
         justice and committed fraud upon the Court?

      3. Whether the prosecuting attorney violated Appellant[’]s due
         process rights and violated disclosure requirements under
         Brady[ v. Maryland, 373 U.S. 83 (1963)]?

      4. Whether the newly discovered facts had merit under 42 Pa.C.S.
         §] 9545 and 42 [Pa.C.S. §] 5505?

      5. Whether the [PCRA] Court erred when it dismissed
         [A]ppellant[’]s Petition without an evidentiary hearing?

Appellant’s Brief at 3.

      Our standard of review of an order denying PCRA relief is well-

established.   “[W]e examine whether the PCRA court’s determination ‘is

supported by the record and free of legal error.’”         Commonwealth v.

Mitchell,   141   A.3d    1277,   1283–84   (Pa.   2016)   (citations   omitted).

Furthermore, “[t]he PCRA court’s findings will not be disturbed unless there is

no support for the findings in the certified record.” Commonwealth v. Cruz,

223 A.3d 274, 277 (Pa. Super. 2019) (citation omitted).        Furthermore, “a

PCRA petitioner is not automatically entitled to an evidentiary hearing.”

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014). Rather,

the PCRA court may “decline to hold a hearing if the petitioner’s claim is

patently frivolous and has no support either in the record or other evidence.”

Id. (citation omitted).

      Appellant’s first four claims on appeal challenge the PCRA court’s

determination that his petition was untimely filed. The statutory requirement

that a PCRA petition be filed within one year of the date the judgment of

sentence becomes final is a “jurisdictional deadline” and a PCRA court may


                                     -7-
J-A06042-21



not ignore the untimeliness of a petition to address the merits of the issues

raised therein.   Commonwealth v. Whiteman, 204 A.3d 448, 450 (Pa.

Super. 2019), appeal denied, 216 A.3d 1028 (Pa. 2019). See also 42 Pa.C.S.

§ 9545(b)(1).

      Here, Appellant’s judgment of sentence was final on March 13, 2008 —

90 days after the Pennsylvania Supreme Court denied allocatur review of

Appellant’s direct appeal, and Appellant declined to petition the United States

Supreme Court for a writ of certiorari.     See 42 Pa.C.S. § 9545(b)(3) (for

purpose of PCRA timeliness provisions, “a judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States . . . or at the expiration of time for seeking the

review”); U.S. Sup. Ct. R. 13(1) (“[A] petition for a writ of certiorari to review

a judgment in any case . . . is timely when it is filed with the Clerk of this

Court within 90 days after entry of the judgment.”). Accordingly, his current

petition, filed more than 11 years later, is facially untimely. See 42 Pa.C.S.

§ 9545(b)(1).

      Nevertheless, an untimely petition may be considered if one of the three

timeliness exceptions applies.    42 Pa.C.S. § 9545(b)(1)(i)-(iii).    A petition

invoking one of the exceptions must be filed “within one year of the date the

claim could have been presented.” 42 Pa.C.S. § 9545(b)(2). In the present

matter, Appellant invokes both the “governmental interference” and the

“newly-discovered facts” exceptions set forth in Section 9545(b)(1)(i) and (ii).




                                      -8-
J-A06042-21



      Pursuant to the governmental interference exception, a petitioner may

overcome the untimeliness of his petition is he pleads and proves “the failure

to raise the claim previously was the result of interference by government

officials with the presentation of the claim in violation of the Constitution or

laws of this Commonwealth or the Constitution or laws of the United States.”

42 Pa.C.S. § 9545(b)(1)(i). A petitioner may invoke the “newly discovered

facts” exception if he pleads and proves “the facts upon which the claim is

predicated were unknown to the petitioner and could not have been

ascertained by the exercise of due diligence[.]” 42 Pa.C.S. § 9545(b)(1)(ii).

Upon our review, we conclude Appellant has failed to prove the applicability

of either time-for-filing exception.

      With regard to the “governmental interference” exception, Appellant

contends ADA Pellegrini “failed to provide Appellant with impeachment

information   of   an   agreement      between   the   Commonwealth   and   two

government witnesses.” Appellant’s Brief at 5. While the Commonwealth did

turn over the federal plea agreements provided to Thomas Harris and John

Lee, Appellant maintains ADA Pellegrini withheld the “full agreement made

with witnesses in exchange for testimony.”         Id. at 7 (emphasis added).

Indeed, he asserts that, on July 7, 2019, he learned that Harris and Lee were

“resentenced” for their federal crimes “after their trial testimony against

Appellant” — resulting in a reduction from 168 to 42 months’ imprisonment

for Harris and from 360 to 72 months’ imprisonment for Lee.           Id. at 5.

Compounding this lack of disclosure, Appellant emphasizes that ADA Pellegrini

                                        -9-
J-A06042-21



“stated on the record during Appellant[’]s trial that the witnesses could not be

eligible for time reductions because of a year time limit after sentencing.” Id.

at 8.

        “It is well-settled a Brady violation may fall within the governmental

interference exception.” Commonwealth v. Natividad, 200 A.3d 11, 28 (Pa.

2019). A Brady violation features three components:

        “The evidence at issue must be favorable to the accused, either
        because it is exculpatory, or because it is impeaching; that
        evidence must have been suppressed by the State, either willfully
        or inadvertently; and prejudice must have ensued.”

Id. at 25-26.

        Here, the PCRA court found the Commonwealth did not withhold any

information regarding Harris’ and Lee’s federal plea agreements. The court

explained:

        The Commonwealth advised [Appellant] that the only agreement
        reached between the Commonwealth and counsel for Harris and
        Lee, was that the Commonwealth would advise the US Attorney
        and the Judge handling their cases of the extent of their
        cooperation and whether or not their cooperation was useful in
        obtaining convictions with respect to the homicide prosecutions.
        This information was given to [Appellant] prior to his conviction of
        the criminal homicide charges in September of 2004.

PCRA Ct. Op., 9/15/20, at 4.        Moreover, with regard to the resentencing

hearings conducted after Appellant’s trial and conviction, the PCRA court aptly

noted:

        [ADA Pellegrini] was not a party to the resentencing hearing nor
        did she participate in any discussions or arguments relative to the
        requests for resentencing. Her only involvement was what she
        had previously told [Appellant], and that was that she would
        advise the Federal officials of the extent and effect of the

                                       - 10 -
J-A06042-21


      cooperation of Harris and Lee in [Appellant’s] prosecution, which
      she did by letter. The decision to reduce their sentences was not
      hers but, rather, done by [the federal judge] after he had heard
      and reviewed all of the evidence presented at that hearing by
      Harris’ and Lee’s attorneys and the U.S. Attorney assigned to their
      cases. [ADA Pellegrini] did not participate in that hearing, make
      the decision to grant their requests for reductions or even suggest
      what the reductions should be.

Id. at 5.

      The record supports the PCRA court’s findings. During a June 16, 2003,

pretrial hearing, counsel for Appellant informed the court that Harris’ federal

plea agreement was handed to him that day.           See N.T., 6/16/03, at 5.

Further, ADA Pellegrini stated:

      With regard to the consideration he is getting in return for his
      cooperation, it’s what I have told [defense counsel] in the past.
      The same goes for Mr. Lee and [another witness].

            I am to inform the Assistant United States Attorney . . . that
      he testified, he cooperated, and that is it. They will then bring
      that to the Court’s attention. Other than that, he has received no
      consideration.

Id. at 6-7.   Thus, Appellant was aware before trial that ADA Pellegrini

intended to provide information regarding the extent of the witnesses’

cooperation to the federal prosecutor after Appellant’s trial.

      Moreover, while both Harris’ and Lee’s plea agreements indicated the

United States Attorney would “review” the cooperation of the witness “within

one year of the imposition of sentence,” both agreements also provided the

United States Attorney the discretion to file a motion to reduce the witnesses’

sentences in the event they provided “substantial assistance in the




                                     - 11 -
J-A06042-21



investigation or prosecution” of another person.9 See PCRA Petition, Appendix

A, Plea Agreement for John Lee, 1/6/03, at Part 4; Plea Agreement for Thomas

Harris, 2/14/03, at Part 9. Both agreements further stated that any decision

to reduce the witnesses’ sentences would be “solely” in the discretion of the

federal district court. Id. Thus, any suggestion that a possible sentencing

reduction in exchange for Harris’ and Lee’s testimony was withheld by the

Commonwealth is belied by the record.

       Alternatively, Appellant argues, for the first time on appeal, that these

“secret agreement[s]” constitute newly discovered evidence pursuant to

Section 9545(b)(1)(ii). Appellant’s Brief at 12. He asserts the agreements

were not available to him prior to or during trial, and he “had no reasonable

means to obtain the . . . agreements and benefits because ADA . . . Pellegrini

and both witnesses stated on the record that no such deal existed.” Id.

       Preliminarily, we conclude this claim is waived because Appellant failed

to raise it in his PCRA petition, or in response to the PCRA court’s Rule 907

notice. See 42 Pa.C.S. § 9545(b)(1) (PCRA petition must be filed within one

year of date judgement of sentence is final “unless the petition alleges and

the petitioner proves” one of timing exceptions) (emphasis added); Pa.R.A.P.

____________________________________________


9 See Fed.R.Crim.P. 35(b)(2)(B) (“Upon the government’s motion made more
than one year after sentencing, the court may reduce a sentence if the
defendant’s substantial assistance involved . . . information provided by the
defendant to the government within one year of sentencing, but which did not
become useful to the government until more than one year after sentencing”).



                                          - 12 -
J-A06042-21



302(a) (“Issues not raised in the trial court are waived and cannot be raised

for the first time on appeal.”). Nevertheless, we also conclude that the newly

discovered facts exception provides Appellant with no relief.

      Appellant has failed to demonstrate “the facts upon which the claim is

predicated were unknown to [him] and could not have been ascertained by

the exercise of due diligence[.]” 42 Pa.C.S. § 9545(b)(1)(ii). Harris’ and Lee’s

federal plea agreements — which were provided to Appellant — left open the

possibility of a sentencing reduction if either provided “substantial assistance

in the investigation or prosecution” of another person. See PCRA Petition,

Appendix A, Plea Agreement for John Lee, 1/16/02, at 4; Plea Agreement for

Thomas Harris, 2/14/03, at 3. Furthermore, at Appellant’s trial, both Harris

and Lee acknowledged that they expected ADA Pellegrini to inform the U.S.

Attorney of their cooperation and testimony. See N.T., 9/16/04-9/21/04, at

265 (Harris agreeing it was his “understanding that [ADA Pellegrini was] to

notify [the] United States Attorney . . . of [his] cooperation with [her] office,

and the City of Pittsburgh Police, and [his trial] testimony”); 300 (Lee

testifying that he “expect[s] a motion to be filed, a downward departure

motion, . . . which would ultimately be the [federal] Judge’s decision whether

he feels anything should happen”). Harris and Lee were both resentenced less

than a year later, in May of 2005. See PCRA Ct. Op. at 4. Thus, while the

“fact” that both witnesses received a sentence reduction was unknown to

Appellant, he was on notice that both witnesses expected ADA Pellegrini to

inform the U.S. Attorney of their cooperation, and that a sentencing reduction

                                     - 13 -
J-A06042-21



was a possibility. Appellant failed to demonstrate he took any action to follow-

up on this prior to 2019. Thus, even if he had pled the newly discovered facts

exception, Appellant would be entitled to no relief.

      To the extent Appellant contends Section 5505 provides an avenue for

relief, we disagree.   Appellant’s claim falls under the PCRA.     Thus, he is

required to prove the applicability of one of the time for filing exceptions in

order to obtain relief pursuant to a facially untimely petition. See Wyatt, 115

A.3d at 879.

      Appellant’s last issue challenges the PCRA court’s decision to deny him

relief without first conducting an evidentiary hearing. It is well-established

that “the PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to PCRA relief, and

no purpose would be served by any further proceedings.” Commonwealth

v. Shaw, 217 A.3d 265, 269 (Pa. Super. 2019) (citation omitted). “We review

the PCRA court’s decision dismissing a petition without a hearing for an abuse

of discretion.” Miller, 102 A.3d at 992.

      As noted supra, Appellant’s petition is patently untimely, and he failed

to demonstrate the applicability of any of the time-for-filing exceptions. Thus,

we agree there is no genuine issue of material fact and no purpose would be

served by further proceedings. See Shaw, 217 A.3d at 269. Accordingly, we

detect no abuse of discretion on the part of the PCRA court in dismissing

Appellant’s petition without first conducting an evidentiary hearing.      See

Miller, 102 A.3d at 992.

                                     - 14 -
J-A06042-21



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/2021




                          - 15 -